Citation Nr: 1030839	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-28 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Dan Schechter




INTRODUCTION

The veteran had active service in the Army of the United States 
from August 1942 to October 1945.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
in pertinent part denying service connection for the cause of the 
Veteran's death.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran died in January 2008, at the age of 86.  The 
official certificate of death lists the cause of death as 
metastatic carcinoma.  The certificate lists bronchial asthma as 
another significant condition contributing to death but not 
related to the listed cause of death.  The certificate does not 
list other significant conditions contributing to death, or 
resulting in the underlying causes of death, or otherwise 
hastening the onset of death.

2.  During his lifetime the Veteran was service connected for 
bronchial asthma.  

3.  The competent and probative evidence of record preponderates 
against a finding that the Veteran's service-connected asthma 
caused his death, contributed to his death, or otherwise hastened 
the onset of death. 


4.  The competent and probative evidence of record preponderates 
against a finding that any disorder causing death, or 
substantially contributing to death or otherwise hastening the 
onset of death, either developed in service or was otherwise 
causally related to service.

5.  Malignant tumors which caused the Veteran's death, 
substantially contributed to his death, or otherwise hastened the 
onset of death were not manifested in service or within the first 
post-service year.  


CONCLUSION OF LAW

No service-connected disability caused the Veteran's death or 
substantially contributed to death or otherwise hastened the 
onset of death; the cause of the Veteran's death and the causes 
of all diseases or disabilities substantially contributing to 
death or otherwise hastening the onset of death were not incurred 
or aggravated by active military service and may not be presumed 
to have been caused or aggravated by active military service, nor 
were they causally related to or aggravated by any injury or 
disease incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1310, 1131, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309, 3.312(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).


Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, and 
the Board has found none.

In January 2008, responding to the appellant's January 2008 
application for burial benefits, VA sent her a letter informing 
her of the possibility of submitting a claim for additional 
benefits based on the Veteran's death, and provided her with a VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation[DIC], Death Pension, and Accrued Benefits.  VA also 
in that letter informed the appellant of the bases for a claim 
for service connection for the cause of the Veteran's death, to 
support a claim for DIC, including what evidence was required to 
satisfy a cause of death claim.  

The Board acknowledges that the content of the January 2008 
letter did not fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding 
VA's duty to notify and assist.  However, the Board finds that 
any error in notice is non-prejudicial.  Although the appellant 
did not then receive notice of the respective duties of the 
claimant and VA in obtaining evidence to support the claim, or of 
the VA's duty to assist the claimant in developing the claim, or 
Dingess-type notice, it is clear that she was provided with the 
opportunity to participate in the processing of her claim so as 
to render any defect in notice non-prejudicial.  For example, the 
July 2009 Statement of the Case (SOC) provided regulatory 
language stating the duty to assist the appellant in developing 
her claim, and the respective roles of VA and the appellant in 
that development.  The RO then also again informed of the 
evidentiary bases which could support the claim for service 
connection for the cause of death.  The appellant was also duly 
informed, including by a notice letter accompanying the SOC, of 
her right to representation.  Thereafter, she appointed the 
above-listed veterans service organization.

The appellant in her August 2009 VA Form 9 requested a Travel 
Board hearing or (alternatively) Board videoconference hearing in 
support of her appealed claim, and hence demonstrated knowledge 
of her right to those hearings, notwithstanding the fact that she 
withdrew that hearing request by a May 2010 submission.  Her 
representative also submitted a VA Form 646 dated in April 2010, 
in furtherance of her claim.  In addition, the appellant has 
demonstrated through submission of various statements and 
additional evidence that she was aware of the type of evidence 
required to substantiate her claim.  Records of treatment 
proximate to death also have been obtained.  Finally, the benefit 
being sought is not being granted in this case, so the Board will 
not reach the issue of effective date discussed by the Court in 
Dingess.

In the context of a claim for DIC based upon service connection 
for the cause of a veteran's death, VCAA notice must include: (1) 
a statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate such a claim based on a previously service- 
connected condition; and (3) an explanation of the evidence and 
information required to substantiate the claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  While there are particularized notice 
obligations with respect to a claim for DIC, there is no 
preliminary obligation on the part of VA to conduct a pre-
decisional adjudication of the claim prior to providing a section 
5103(a)-compliant notice.  The Board is satisfied that the VA 
notice provided to the appellant has substantially satisfied 
these Hupp requirements for notice in furtherance of her claim.  

The requirements of notice under the Hupp decision were fulfilled 
by the January 2008 letter, as well as subsequent adjudications 
of the claim sent to the appellant explaining each element above.  
Moreover, the appellant has demonstrated an understanding of the 
elements of a claim of entitlement to service connection for 
cause of death via the statements and evidence she has submitted 
throughout the course of the claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that 
the appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to establish 
the claim).  

It thus appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and associated 
with the claims file, and that neither she nor her representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  It is the Board's conclusion that the appellant has 
been provided with every necessary opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  

With regard to the duty to assist, VA obtained the Veteran's 
service treatment records (STRs), VA treatment records, death 
certificate, and a medical opinion from a VA physician in August 
2008.  The Board finds the development adequate and complete for 
a fair disposition of the claim on appeal.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the appellant in apprising her as to the evidence needed, 
and in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to be 
avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection for Cause of Death

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Disorders 
diagnosed after discharge may still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

For certain chronic diseases, such as malignant tumors, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within one year following 
separation from service. 38 C.F.R. § 3.307, 3.309.


Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.12(a).  For a service-connected disability to be the 
principal cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.12(b).  For a service- 
connected disability to constitute a contributory cause, it must 
have contributed substantially or materially; it is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection. 
38 C.F.R. § 3.312(c).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; where 
medical expertise is required, lay assertions of medical status 
do not constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability which may 
reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) 
(noting that a layperson may comment on lay-observable symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage v. Gober, 10 Vet. App. 
488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted").  


The Veteran's death certificate indicates that he died in January 
2008, at the age of 86.  The listed immediate cause of death was 
metastatic carcinoma.  The certificate does not list any 
secondary causes of death, but lists bronchial asthma as another 
significant condition contributing to death but not related to 
the listed cause of death.  The certificate does not list other 
significant conditions contributing to death, or resulting in the 
underlying causes of death, or otherwise hastening the onset of 
death.

During his lifetime, the Veteran was service connected for 
bronchial asthma.  This disorder was rated 10 percent disabling 
for most of the Veteran's life.  By a February 2006 rating 
action, the RO increased the service-connected rating to 60 
percent disabling effective October 18, 2005, based on rating 
criteria for bronchial asthma under 38 C.F.R. § 4.97, Diagnostic 
Code 6602.  

In her VA Form 9 submitted in August 2009, the appellant 
contended, in effect, that because the terminal hospitalization 
record notes the presence of hypoxia requiring the administration 
of oxygen to maintain blood oxygen saturation, because the 
treating physician at the time concluded that "[a]ll this 
together is more than sufficient to cause the hypoxia and 
ultimately the patient's death," and because the Veteran was 
service connected for bronchial asthma, she should be granted 
service connection for the cause of his death, based on bronchial 
asthma contributing to shortness of breath and thereby 
contributing to the Veteran's death.  

The Board has carefully reviewed the claims file, yet has not 
found the medical record by a treating physician as described by 
the appellant providing an opinion that the Veteran's service-
connected asthma contributed to his death.  Rather, as discussed 
below, while a treating physician in December 2007 addressed the 
Veteran's hypoxia as likely having a "multifactorial" origin, 
that physician expressly opined that he did not believe the 
Veteran's asthma contributed to his hypoxia.  However, 
contrarily, the physician who signed the death certificate did 
list bronchial asthma as a condition contributing to death.  


A January 2005 hospital discharge summary noted that the Veteran 
had stage IV pancreatic neuroendocrine tumor metastasis to the 
liver, as well as stage IV prostate cancer.  Treating physicians 
during that hospitalization noted that the Veteran had an 
enlarged pancreatic mass shown by CT, and hepatic metastases.   
Due to the advanced nature of his cancer, he was not given 
chemotherapy, but was treated to control his abdominal pain, and 
he was given palliative care options including ultimately hospice 
care.  This course of events was noted by a VA medical expert who 
reviewed the claims file in August 2008 to provide a medical 
opinion regarding any contribution to the cause of death by the 
Veteran's service-connected bronchial asthma.  

The consensus within the treatment records is that the Veteran's 
hypoxia during his final months was of unclear etiology.  
However, a physician in a December 2007 treatment record did 
address the question in greater detail, noting that, while the 
cause was unclear, the hypoxia was chronic based on its ongoing 
presence within the treatment records, and it was likely that the 
etiology was multifactorial in nature.  The physician noted that 
oxygen was delivered intranasally to maintain oxygen saturation 
above 90 percent.  The physician specifically commented that he 
did not believe that the Veteran's current hypoxia was related to 
his asthma, noting that the Veteran's asthma appeared stable and 
clinically well-treated.

However, in a treatment record dated a day prior in December 
2007, the Veteran reported to his physician that his asthma had 
been "acting up lately."  However, other treatment records from 
that month and prior months show no signs or symptoms attributed 
to asthma, and the Veteran's mental functioning was noted to be 
impaired, with a contemporaneous medical record noting the 
Veteran's belief that it was 1967.  With the Veteran's cognizance 
of the current time being off by 40 years, his statement, in the 
face of contrary medical records regarding recent history of 
symptoms of asthma, must be considered unlikely to be reflective 
of current reality, and hence to be afforded minimal probative 
weight in the Board's adjudication.  The U.S. Court of Appeals 
for the Federal Circuit has recognized our "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting 
that the credibility of a witness may be impeached by a showing 
of interest, bias, or inconsistent statements), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996).

In the Veteran's final days in January 2008, he was noted to be 
awaiting hospice care, based on his terminal metastatic 
pancreatic/prostate cancer, and he selecting "do not 
resuscitate" as a change in treatment instructions.  The records 
indicate that both the Veteran and his family accepted that it 
was "time to go" based on his increasing pain and discomfort 
and the advanced terminal nature of his cancers.  Edema was also 
noted to be worsening.  The Veteran also required treatment for 
dehydration and associated hypovolemia.  The terminal 
hospitalization records reflect that the Veteran's oxygen 
saturation was declining, and he was placed on a nonrebreather in 
addition to oxygen.  Regarding his hypoxia, concern was expressed 
by the treating physician for pulmonary embolism versus mucous 
plug versus aspiration, based on the Veteran's clinical 
presentation and malignancy.  The Veteran was unable to tolerate 
suctioning to clear his airways.  Treatment also included a 
nebulizer as needed, though a frequency of such need was not 
clearly indicated in the treatment records.  No asthmatic attack 
or specific findings of symptom of asthma are reflected in the 
treatment records in the days or months immediately prior to 
death.  The treatment records reflect that the Veteran was 
eventually non-responsive, and was found to have succumbed to his 
illnesses.

In August 2008 a VA examiner reviewed the record to provide an 
assessment of diseases or disabilities causing or contributing to 
death of the Veteran.  This opinion was requested based on the 
notation of bronchial asthma on the death certificate as a 
condition contributing to death, in apparent contradiction to the 
treatment records over the interval immediately prior to death, 
as discussed above, which failed to show bronchial asthma as 
contributing in any significant manner to the illness or to 
death.  The examiner was specifically to address whether the 
Veteran's service-connected asthma caused or substantially 
contributed to death.  

Upon review of the evidence, the August 2008 examiner noted that 
the Veteran had a long history of bronchial asthma dating to his 
early 20s, and that he was treated empirically in March 2005 with 
a Prednisone taper and Z-pak based on reported exacerbation, 
though he was not then seen in the clinic for the asthma.  The 
reviewing doctor further noted that there was clearly a concern 
about asthma in 2005.  However, the doctor also noted that prior 
to the Veteran's death he was treated for pancreatic 
neuroendocrine tumor metastatic to the liver as well as stage IV 
prostate cancer, with worsening abdominal pain, malaise, and 
fatigue.  The reviewer further noted that upon presentation the 
Veteran was hypoxic and in acute renal failure, and that the 
renal failure was ultimately found to be due to inadequate volume 
replacement.  The doctor noted that, due to the advanced nature 
of the Veteran's cancers, he did not receive chemotherapy but 
instead care was focused on palliative care including 
particularly controlling his abdominal pain.  The examiner noted 
that suspected causes of the hypoxia included the Veteran's 
malignancy and his pleural effusions, with a low suspicion of 
pulmonary embolism.  The examiner further noted that the hypoxia 
was treated with oxygen.  

The physician also reviewed the nurses' and residents' notes, and 
found no evidence of exacerbation of wheezing or asthma.  
Although it was noted that the Veteran was increasingly 
dyspeptic, the examiner concluded that this was explainable by 
the Veteran's bilateral pleural effusions as well as infiltrates, 
and that to some degree metastases to the lungs would also have 
to be considered.  The reviewer concluded, in summary, that he 
could not find evidence of exacerbation of the Veteran's asthma, 
and that there was no suggestion, based on any of the medical 
records, that there was exacerbation of the Veteran's asthma 
which contributed to his death.  Rather, the examiner stated more 
strongly that he found no evidence in the Veteran's treatment 
records to suggest that asthma was present to any degree during 
the Veteran's terminal hospitalization.  


The Board finds that the treatment records in the weeks and days 
leading up to the Veteran's death are entirely supportive of the 
August 2008 VA examiner's conclusion that asthma was not then 
present as an active disease to contribute to the onset of death.  
The Board thus finds essentially no contemporaneous clinical 
support for the statement on the death certificate that bronchial 
asthma was a condition contributing to death.  In this regard the 
Board notes that a medical opinion is inadequate when unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  

With all due respect for the the appellant's sincere belief that 
the Veteran's asthma contributed to his death, that assertion 
must be afforded minimal probative weight, because she, as a lay 
person, is not competent to address the medically specialized 
questions of whether asthma, as opposed to other conditions 
potentially causative of hypoxia, was present as an active 
process at the time of death and contributed to the Veteran's 
death.  

Accordingly, the Board finds the weight of cognizable evidence 
against bronchial asthma causing death, contributing to death, or 
otherwise hastening the onset of death.  38 C.F.R. § 3.312.   The 
weight of the evidence is also against the metastatic pancreatic 
neuroendocrine cancer and metastatic prostate cancer, as well as 
the Veteran's identified chronic obstructive pulmonary disease 
(COPD), or any other significant active disease process present 
at the time of death and causing or substantially contributing to 
or otherwise hastened the onset of death, having developed in 
service or otherwise being causally related to service.  

The Board accordingly finds that a preponderance of the evidence 
is against service connection being warranted for any disease or 
disability causing or substantially contributing to the cause of 
the Veteran's death or hastening the onset of death.  38 C.F.R. 
§ 3.312.  The weight of the evidence is to the effect that no 
such disability developed in service as a chronic condition, no 
such disability was present in service and persistent thereafter, 
and no such disability was present from service as evidenced by 
continuity of symptomatology.  38 C.F.R. § 3.303(a),(b).  The 
evidence is also entirely against any disability causative of the 
Veteran's death, such as malignant tumors, for which there is a 
first-year-post-service presumption, having been present to a 
compensable degree within the first post-service year, so as to 
warrant service connection for such a disability on that basis.  
38 C.F.R. §§ 3.307, 3.309. 

The Board views with admiration the Veteran's honorable service 
to the Nation in World War II, as well as the full and loving 
support provided by his family in his final days.  As to the 
current claim, however, the evidence militates against finding 
that his service in the Army, or any service-connected 
disability, caused or contributed to his death.  Hence, the Board 
finds that service connection for the cause of the Veteran's 
death is not warranted.  38 C.F.R. § 3.312.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


